Citation Nr: 0102512	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the rating decision of May 1988 was clearly and 
unmistakably erroneous in failing to grant service connection 
for post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than September 
17, 1993 for a grant of service connection for post-traumatic 
stress disorder.

3.  Entitlement to an effective date earlier than December 
17, 1993 for a grant of service connection for tinea pedis.

4.  Evaluation of tinea pedis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
October 1970, and from August 1974 to September 1978.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from May 1994 and July 1994 rating decisions 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The rating decision of May 1988 that denied service 
connection for post-traumatic stress disorder was 
supportable.

2.  The RO has assigned an effective date of September 17, 
1993 for service connection for post-traumatic stress 
disorder.

3.  The claim for service connection for tinea pedis was 
received by the RO on December 17, 1993.


CONCLUSIONS OF LAW

1.  The rating decision of May 1988 was not clearly and 
unmistakably erroneous in failing to grant service connection 
for post-traumatic stress disorder.  38 C.F.R. § 3.105(a) 
(2000).

2.  The legal criteria for an effective date earlier than 
September 17, 1993 for a grant of service connection for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

3.  The legal criteria for an effective date earlier than 
December 17, 1993 for a grant of service connection for tinea 
pedis have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error in May 1988 Rating Decision

Service connection for post-traumatic stress disorder was 
denied in December 1984 on the basis that there was no post-
service diagnosis of post-traumatic stress disorder.  On 
February 23, 1988, the appellant submitted a petition to 
reopen his claim for service connection for post-traumatic 
stress disorder.  The May 1988 rating decision found that the 
VA Medical Center hospitalization summary submitted contained 
a diagnosis of post-traumatic shock disorder, but that the 
findings did not support the diagnosis.  On April 4, 1988, 
the appellant was sent a letter to his address of record that 
informed him that he was being scheduled for a physical 
examination and that failure to report could result in the 
disallowance of his claim.  The appellant was scheduled for a 
VA examination on May 15, 1988 but failed to report. 

On June 28, 1988 the RO notified the appellant that his claim 
has been denied and of his right to appeal.  The appellant 
submitted a letter to the Secretary on September 28, 1993 
regarding his prior claims for service connection for post-
traumatic stress disorder and a VA Form 21-526 claim for 
service connection for post-traumatic stress disorder on 
December 17, 1993.  Service connection for post-traumatic 
stress disorder was granted in a May 1994 rating decision and 
assigned a 30 percent evaluation from September 17, 1993.

The appellant has contended that an effective date in the 
year 1983 is warranted.  He has stated that the RO had 
evidence sufficient to grant post-traumatic stress disorder 
as early as 1983.  His representative has contended that on 
July 3, 1984, the RO received a claim for service connection 
for Vietnam Delayed Stress Syndrome along with a clinical 
psychologist's statement that related the appellant's mental 
problems to his Vietnam experience and indicated symptoms 
which were later attributed to post-traumatic stress 
disorder.  The representative suggested that the appellant's 
hospitalization from March 28, 1988 to April 18, 1988 could 
account for his failure to report for examination and that he 
probably never received the notification to report.

Under the provisions of 38 C.F.R. § 3.105(a) (2000), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous.  
Otherwise prior decisions are final.  38 U.S.C.A. § 7105 
(West 1991).

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has defined clear and unmistakable 
error as "an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts." 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
an error that is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  
Further, "[a] determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior [RO decision]."  Id. at 
314.  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In order to establish a valid clear and unmistakable error 
claim, "the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly 
change the outcome of the prior decision."  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

The law as it existed at the time of the May 1988 rating 
decision required that every person applying for or in 
receipt of compensation or pension shall submit to 
examinations, including period of hospital observation, when 
required by the Veterans Administration under Veterans 
Administration regulations or other proper authority.  
38 C.F.R. § 3.329 (1988).  Where the reasonable probability 
of a valid claim is indicated in any claim for disability 
compensation or pension, whether as an original claim, a 
reopened claim, or a claim for increase, a Veteran's 
Administration examination will be authorized.  38 C.F.R. 
§ 3.326(a) (1988).

A requirement existed that mental disorder diagnoses be 
substantiated.  Disorders were to be diagnosed in accordance 
with the APA manual.  A diagnosis not in accord with this 
manual was not acceptable for rating purposes.  If a 
diagnosis was not supported by the findings shown on the 
examination report, it was incumbent upon the board to return 
the report for clarification.  38 C.F.R. § 4.126 (1988).  

Abandoned claims: Where evidence requested in connection with 
an original claim, a claim for increase or to reopen, or for 
the purpose of determining continued entitlement is not 
furnished within 1 year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (1988).  

After a review of the evidence and the law in existence at 
the time of the May 1988 rating decision, the Board finds 
that the RO's decision was supportable and therefore not 
clearly and unmistakably erroneous.  In May 1988, the RO was 
presented with evidence of a diagnosis of post-traumatic 
shock disorder, however the RO found that the diagnosis was 
not supported by the evidence.  It must be noted that at the 
time of the hospital discharge in February 1988, the 
diagnosis was post-traumatic shock disorder instead of post-
traumatic stress disorder.  The body of the report reflected 
that the appellant had been evaluated during the 
hospitalization and the diagnostic impressions were to rule-
out organic process, delusional disorder, post-traumatic 
stress disorder and a personality deficit.  Thus, the RO was 
not presented with a diagnosis of post-traumatic stress 
disorder as distinguished from the diagnosis at discharge of 
post-traumatic shock and impressions of numerous possible 
diagnoses.

Therefore, the RO was authorized to schedule a VA examination 
to substantiate the diagnosis and the appellant was obliged 
to submit to one.  The claim was considered abandoned after 
one year when the appellant failed to submit to an 
examination.  The RO's decision was supportable because by 
regulation in existence at that time, it was the only 
decision to be made.  If a decision is supportable, it 
follows that such a decision cannot be the product of clear 
and unmistakable error.

The Board has considered the appellant's contentions.  Other 
than the representative's conjecture many years after the 
fact, there is no evidence of good cause for failure to 
report for the examination in May 1988.  The appellant was 
not hospitalized on the date of his scheduled VA examination.  
The appellant's allegations that the RO had evidence of post-
traumatic stress disorder earlier that warranted a grant of 
service connection is not an allegation of clear and 
unmistakable error with the May 1988 rating decision such 
that it demonstrates this decision was fatally flawed at the 
time it was made.  The appellant's allegations represent 
continued disagreement with the RO's decision to deny service 
connection for post-traumatic stress disorder and are merely 
a disagreement with how the facts were weighed and evaluated, 
and does not constitute clear and unmistakable error in the 
May 1988 rating decision.  The allegation of clear and 
unmistakable error on the facts as they existed in 1988 is 
baseless.


Effective date earlier than September 17, 1993:
Service connection for post-traumatic stress disorder

Service connection for post-traumatic stress disorder was 
granted in a May 1994 rating decision and assigned a 30 
percent disability rating from September 17, 1993 which was 
said to be the date of receipt of the reopened claim.

A prior claim for service connection for post-traumatic 
stress disorder submitted in February 1988 was abandoned 
after the appellant failed to report for a VA examination.  
38 C.F.R. §§ 3.158(a), 3.326(a), 3.329 (1988).  If the claim 
was abandoned, and the veteran subsequently states that he is 
willing to report for examination, benefits may be paid from 
the date of receipt of the new claim if he reports for such 
examination within 1 year from date of notice to report.  
38 C.F.R. § 3.655(f) (1988).

Should the right to benefits be finally established, pension, 
compensation, or dependency and indemnity compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a) (2000).

The May 1994 rating decision that granted service connection 
for post-traumatic stress disorder indicated that the date of 
receipt of the reopened claim was September 17, 1993.  The 
Board review of the record reveals a date stamp on the 
envelope.  The earliest effective date permissible for the 
grant of service connection for this reopened claim is 
September 17, 1993 which was the date of receipt of the 
reopened claim.  Therefore, an effective date earlier than 
September 17, 1993 is not possible.

Effective date earlier than December 17, 1993:
Service connection for tinea pedis

The appellant filed a claim for service connection for a skin 
condition which was received by the RO in May 1982.  In June 
1982 the RO requested evidence of a post-service skin 
condition.  After receipt of outpatient records that failed 
to reflect a skin condition, the RO again requested evidence 
in July 1982 of a post-service skin condition.  No additional 
evidence was submitted.

In May 1984, the appellant submitted a statement requesting 
compensation for Agent Orange exposure.  The appellant was 
advised in June 1984 that no further action would be taken on 
his claim until the submission of medical evidence showing a 
post-service condition attributed to Agent Orange exposure.  
Medical evidence was submitted, and in August 1985, the RO 
denied service connection for Agent Orange exposure as 
exposure alone was not a disability under the law.  There was 
no evidence of a relationship between Agent Orange exposure 
in service and any condition then-diagnosed.

On December 17, 1993, the RO received a VA Form 21-526 
claiming service connection for a skin disorder due to Agent 
Orange exposure.  In July 1994, service connection for a skin 
condition of the feet: fungal infection and hyperhidrosis was 
denied both on a direct basis and due to Agent Orange 
exposure.  Service connection for a rash of the hands, eczema 
was denied on a direct basis and as due to Agent Orange 
exposure.

In October 1998, service connection was granted for tinea 
pedis, claimed as a skin condition was granted, with a 10 
percent evaluation from December 17, 1993.  The rating 
decision of July 1994 that denied service connection for 
tinea pedis was revised of the basis of difference of 
opinion, 38 C.F.R. § 3.105(b).  The effective date reflected 
the date from which benefits would have been payable if the 
July 1994 rating decision had been favorable.  This decision 
represented a full grant of benefits pertaining only to this 
issue, and the RO indicated that the appeal of a denial of 
service connection for a skin disorder due to Agent Orange 
was still in appellate status.  However, in a letter dated 
November 4, 1998, the RO informed the appellant that service 
connection for tinea pedis due to exposure to Agent Orange 
had been granted effective December 17, 1993 and that the 
issue was no longer under appellate status.  The issue of 
entitlement to an earlier effective date was preserved for 
appeal.

The Board notes that service connection for tinea pedis was 
granted in the October 1998 rating decision.  Service 
connection has been granted for the claimed skin disorder.  
Service connection for the same skin disorder cannot in any 
case be granted again as due to Agent Orange exposure.  
38 C.F.R. § 4.14 (1999).  A new theory of entitlement for the 
same disability does not constitute new claim.  Bielby v. 
Brown, 7 Vet. App. 260, 264-65 (1994), Ashford v. Brown, 10 
Vet. App. 120, 123-24 (1997).  Since the benefit sought by 
the appellant-service connection for a skin disorder-has been 
granted, the RO was correct in its November 1998 letter 
wherein it informed the appellant that the benefit sought on 
appeal had been granted and the appeal satisfied as to that 
issue.  Therefore the issue of entitlement to service 
connection for tinea pedis claimed as a skin condition due to 
Agent Orange is no longer before the Board.

The Board agrees that the issue of entitlement to an earlier 
effective date is in appellate status.  The appellant 
contends that he filed a claim for service connection in 1984 
for Agent Orange problems and that should be the effective 
date for service connection for tinea pedis.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

The July 1994 rating decision that denied service connection 
for a skin disorder was the subject of a perfected appeal.  
The October 1998 rating decision that granted service 
connection for tinea pedis revised the July 1994 rating 
decision based on difference of opinion 38 C.F.R. § 3.105.  
Under 38 C.F.R. 3.400(h)(1), difference of opinion decisions 
that are not final assign an effective date as the date from 
which benefits would have been payable if the former decision 
had been favorable.  Accordingly, the effective date for the 
grant of service connection for tinea pedis is the effective 
date based on the July 1994 rating decision as revised.  In 
other words, the effective date is the date of receipt of 
claim or the day entitlement arose, whichever is later since 
a claim was not received within 1 year after separation from 
service.  Thus, with the facts before the Board, the 
effective date could be no earlier than the date of receipt 
of the claim for service connection for a skin disorder.

The Board has considered the appellant's contention that he 
submitted an earlier claim for service connection in 1984.  
His arguments fails.  In May 1984, the appellant submitted a 
claim for service connection for Agent Orange exposure, not 
for service connection for a skin condition.  As was 
explained in the August 1985 rating decision, exposure to 
Agent Orange is not in and of itself a disability, and no 
diagnosed conditions were related by competent evidence to 
Agent Orange exposure.  Furthermore, no skin disorders were 
diagnosed.  Service connection for a skin condition or for 
tinea pedis was not denied based on the May 1984 claim.  
Therefore, a May 1984 effective date cannot be assigned for 
service connection for tinea pedis since it was not the date 
of claim for service connection for tinea pedis.  In other 
words, a claim for Agent Orange exposure is not a claim for 
service connection for a skin condition.  The date of claim 
for one disability cannot be the date of claim for a 
different claimed disability.

The August 1985 rating decision was unappealed and is final.  
38 C.F.R. § 3.400 provides that the earliest effective date 
of a reopened claim will be the date of receipt of the claim.

An earlier claim for service connection for a skin condition 
filed in 1982 was abandoned after the appellant's failure to 
submit any evidence to support his claim within one year of 
the date of request.  38 C.F.R. § 3.158 (2000).  Therefore, 
there is no basis for the assignment of a May 1982 effective 
date.  

No VA Medical Center evidence or VA examination was received 
showing diagnosis or treatment for tinea pedis in the one 
year preceding the 1993 claim which could constitute an 
informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (1999). 


ORDER

The motion for revision of the May 1988 rating decision which 
denied service connection for post-traumatic stress disorder 
on the grounds of clear and unmistakable error is denied.  An 
effective date earlier than September 17, 1993 for a grant of 
service connection for post-traumatic stress disorder is 
denied.  An effective date earlier than December 17, 1993 for 
a grant of service connection for tinea pedis is denied.


REMAND

Tinea Pedis

In support of his claim for a higher evaluation for tinea 
pedis, the appellant has asserted that there are outstanding 
treatment records at a VA Medical Center and in possession of 
the Tennessee Department of Corrections that would support 
his claim.

Accordingly, this appeal is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and afford him a period to submit any 
additional evidence that would support 
his claim for an evaluation for tinea 
pedis.  The appellant is hereby advised 
that if he is aware of or is in 
possession of any additional evidence 
that would support his claim for a rating 
for tinea pedis, he must obtain it and 
submit it.

2.  The RO should comply with the new 
law.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



